Citation Nr: 0714868	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability, claimed as secondary to a service-connected right 
knee disability.   
 
2.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 based on surgery for 
a right foot disability in June 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and December 2003 RO 
rating decisions.  The August 2003 RO decision denied a 
temporary total convalescent rating under the provisions of 
38 C.F.R. § 4.30 based on surgery for a right foot disability 
in June 2003.  

The December 2003 RO decision denied service connection for a 
right foot disability (bunion/valgus deformity), claimed as 
secondary to a service-connected right knee disability.  

FINDINGS OF FACT

1.  The veteran's current right foot disability is not 
related to his service-connected right knee disability.  

2.  The surgery performed on the right foot in June 2003 was 
not for a service-connected disability. 


CONCLUSIONS OF LAW

1.  A right foot disability is not proximately due to or the 
result of a service-connected right knee disability.  38 
C.F.R. § 3.310 (2006).  

2.  The criteria for a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 based on surgery for 
a right foot disability in June 2003, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.30 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in July 2003 and September 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  The claims 
were last readjudicated in August 2004.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service medical 
records; post-service VA treatment records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


I.  Service connection for a Right Foot Disability

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, he contends that his service-connected right 
knee condition caused his current right foot disorder to 
develop.  The veteran is service-connected for a right knee 
disability (status post right total knee replacement with 
history of meniscectomy and arthritis).  His service medical 
records do not show complaints, findings, or diagnoses of any 
right foot problems.  The first post-service evidence of 
record of any right foot problem is in November 2002.  

A November 2002 VA treatment entry noted that the veteran was 
seen for right foot pain for one year.  He stated that the 
pain was worse over the past two nights and that it was a 
throbbing pain.  It was noted that the pain was located in 
the ball of his foot and that he used orthotics in his shoe.  
The examiner reported that the veteran had full range of 
motion of the right toes and foot, that there was no 
tenderness, and that a large bunion was noted.  The 
assessment was degenerative joint disease of the right foot.  
A December 2002 VA treatment entry noted that the veteran was 
seen with complaints of right foot pain.  The assessment, at 
that time, included a valgus deformity.  A March 2003 VA 
treatment entry noted that the veteran was seen for routine 
six month follow-up and that right foot surgery was 
anticipated in June 2003.  The veteran reported that both 
feet were problematic with pain, numbness, and tingling at 
times.  The assessment included right foot pain, anticipated 
surgery in June 2003.  

An April 2003 VA treatment report noted that the veteran 
reported for a surgical consultation.  It was noted that he 
had a hypermobile first ray, increased metatarsal angle, 
dorsal/medial bunion bump, and crepitus of the 
interphalangeal joint.  The report indicated that the veteran 
also had pes planovalgus, bilaterally, and that he was status 
post six knee surgeries on the right side.  It was noted that 
the veteran related the onset of the right foot bunion 
problems after the sixth surgery.  The assessment was 
hypermobile first ray and severe bunion deformity, right 
greater than left.  A June 2003 VA treatment report by the 
same examiner noted that the veteran was seen for a surgical 
consult for a bilateral bunion deformity, right much greater 
than left.  It was noted that he was a mail carrier and that 
he had tremendous pain with ambulating or even standing after 
several hours.  It was also reported 
that the onset was many years earlier.  The veteran reported 
that his condition worsened status post a knee surgery on the 
right side.  The assessment was bilateral bunion deformity, 
right greater than left, hypermobile first ray with increased 
metatarsophalangeal angle.  It was noted that the veteran 
would undergo a modified McBride and Lapidus procedure, right 
first ray, in June 2003.  

A June 2003 VA request for surgery report stated that the 
operation/procedure related to a service-connected 
disability.  The preoperative diagnosis was hypermobile first 
ray with bunion/right.  

A June 2003 VA treatment report indicated that the veteran 
presented for elective surgery of the right foot.  The pre-
operative diagnosis was right bunion deformity with increased 
inter-metatarsal angle.  It was noted that the veteran would 
undergo a right modified McBride with Lapidus and screw 
fixation.  Another June 2003 entry noted that the veteran 
underwent a modified McBride with Lapidus fusion.  It was 
reported that the veteran tolerated the procedure well and 
that he was transferred to recovery with his vital signs 
stable and his vascular status intact to all digits of the 
right foot.  Subsequent VA records showed post-surgery 
treatment.  

A September 2003 VA feet examination report noted that the 
veteran's claims file was reviewed.  The veteran reported 
that he was a mail carrier and did a considerable amount of 
walking and that due to the deformity of his right foot, he 
had a surgical correction in June 2003.  It was noted that at 
the present time, the veteran was in non-weight-bearing 
status as far as the right lower extremity was concerned due 
to the surgery of the right foot.  It was also reported that 
he had ongoing problems in reference to the right knee.  The 
veteran denied any problems in reference to the left lower 
extremity and the left foot in particular.  

As to an impression, the examiner indicated that the veteran 
was postoperative a surgical procedure in reference to a 
bunion condition of the right foot.  The examiner indicated 
that his opinion was that the veteran's right foot condition 
was not due to and was not the result of the service-
connected problem of the right knee.  The examiner commented 
that he went over the complete available medical records of 
the veteran and that there was nothing mentioned in the 
records of any bunion or any complaints referable to the 
condition until that year.  The examiner noted the one 
outpatient entry noting that the condition that the onset of 
the bilateral bunion deformity was many years ago.  He 
stated, however, that there was no statement in the medical 
records in reference to the right foot or to substantiate 
that opinion.  

The examiner indicated that the bunion formations were not 
due, from any point of view, to any adjacent condition.  It 
was noted that they arose from foot problems, etc.  The 
examiner stated that the condition was present in the left 
foot and was obviously in the right foot.  The examiner noted 
that he could not examine the right foot presently due to the 
surgical procedure and that he did not have any memory of the 
condition previous to the surgical procedure.  It was noted 
that the feeling was that bunions occurred, and that the 
bunion on the right foot and on the left foot did not occur 
due to any condition of the lower extremities, other than the 
normal usage of both feet.  The examiner remarked that the 
veteran had a knee condition and that he had a bilateral foot 
problem and that there was no connection between the two.  

Subsequent VA treatment records show continuing treatment for 
right foot problems.  The veteran was also treated for right 
knee problems, including surgery for a total knee 
replacement.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the references to the veteran's right 
foot problems having an onset as a result of right knee 
surgery, such as noted in the April 2003 VA treatment 
reports, were based solely on a history provided by the 
veteran, and are not probative in linking ay current right 
foot disability with service or a service-connected right 
knee disability.  See Reonal v. Brown, 5 Vet.App. 458 (1995).  
The Board also observes that the June 2003 VA request for 
surgery report that noted that the operation/procedure 
related to a service-connected disability.  However, it 
appears to just be a notation on a request for surgery and is 
not based on any evidence other than possibly provided by the 
veteran.  See Reonal v. Brown, 5 Vet.App. 458 (1995).  In 
this regard, there was no opinion or explanation to support 
the statement.  As such, it is entitled to little probative 
weight. 

Conversely, after a review of the veteran's claims file, the 
VA examiner at the September 2003 VA feet examination 
specifically indicated that the veteran's right foot 
condition was not due to, the result of, or connected with 
the service-connected problem of the right knee.  The 
examiner stated that the veteran had a knee condition and 
that he had bilateral foot problems and that there was no 
connection between the two.  The examiner also discussed the 
veteran's medical records in some detail in providing a 
rationale for his opinion.  The examiner's opinion is 
considered the most probative evidence in this case as it was 
based upon a review of the claims file.  It clearly provides 
negative evidence against the veteran's claim.  

The Board finds that the preponderance of the competent 
evidence of record does not show a relationship between the 
veteran's current right foot disability and his service-
connected right knee disability.  

The veteran asserts that his current right foot disability 
developed as a result of his service-connected right knee 
disability.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of credible evidence establishes that the 
veteran's right foot disability was not caused or permanently 
worsened by his service-connected right knee disability.  
Thus, as a right foot disability is not proximately due to or 
the result of a service-connected right knee disability, 
secondary service connection is not in order.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


II.  Temporary Total Convalescent Rating Under 38 C.F.R. 
§ 4.30

A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted.  
Specifically, a temporary total evaluation will be assigned 
under this section if treatment of a service-connected 
disability resulted in:  (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  See 38 
C.F.R. § 4.30.  


The veteran is claiming entitlement to a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
based on surgery for a right foot disability in June 2003.  

As noted in the discussion above, in June 2003 (specifically 
June 26, 2003), the veteran underwent a Modified McBride 
procedure with Lapidus and screw fixation as to his right 
foot.  The preoperative diagnosis was right bunion deformity 
with increased inter-metatarsal angle.  

The Board finds that the June 2003 surgery was not for a 
service-connected disability and as such, entitlement to a 
temporary total convalescent rating is not warranted.  See 38 
C.F.R. § 4.30.  In the decision above, the Board denied 
service connection for a right foot disability.  Therefore, 
the veteran is claiming entitlement to a temporary total 
convalescent rating based on surgery for a non-service-
connected disability.  Thus, his claim cannot be granted as a 
matter of law.  

Where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).  Since there is no legal basis for the veteran's 
claim for a temporary total convalescent rating under the 
provisions of 38 C.F.R. § 4.30 based on surgery for a right 
foot disability in June 2003, the claim must be denied.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right foot disability, claimed as 
secondary to a service-connected right knee disability, is 
denied.  

A temporary total convalescent rating under the provisions of 
38 C.F.R. § 4.30 based on surgery for a right foot disability 
in June 2003, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


